DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed December 22, 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2005/0214604)
For claim 1:  Goto teaches a method of controlling hydrogen purge, whereby Goto determines an air supply flow increment, which is an estimation of an air supply rate. (Goto in 0077)  Hydrogen is purged by dilution with air at an increased flow based on the estimated air supply rate. (Goto in 0060, 0036)  All steps are by controller 21. (Goto in 0065).  Thus, Goto teaches the claimed method of controlling hydrogen purge by a controller by estimating an air supply rate supplied to a fuel cell stack and executing hydrogen purge based on the estimated air supply rate.  The executing of hydrogen purge includes comparing the estimated air supply rate and a predetermined first air flow, i.e. “reference flow”, and the hydrogen purge when required is executed when the estimated air supply rate is equal to or greater than the predetermined first air flow. (Goto in 0077)

For claim 2:  Prior to estimating the air supply rate, Goto teaches, by the controller, estimating a concentration of hydrogen (Goto in 0066) and determining a timing when hydrogen purge is required. (0063)
 	For claim 4:  As to the predetermined first air flow being set to a value equal to or greater than a minimum air supply rate at which purged hydrogen does not flow backward to a cathode, the examiner reasons that the skilled artisan would find this feature obvious as Goto teaches an increased flow of air which results in hydrogen present in the cathode being washed outside the system. (Goto 0047)
  	For claim 5:  During the executing step, the air suppy rate is increased (Goto in 0060, 0036), which teaches the step of preventing, by the controller, a reduction of an air supply rate supplied to the fuel cell stack.
 	For claim 6:  The air supply rate is adjusted in the comparing when the air supply rate estimated in the comparing is less than the predetermined first air flow. (Goto in 0077)
 	For claim 7:  The adjusting of the air supply rate includes setting, by the controller, a target air supply rate such as “air flow increment/increased flow supply time” (Goto in 0065), and adjusting an opening degree of an air control valve 15 to adjust the air supply rate to correspond to the target air supply rate. (0038)
	For claims 8 and 11:  Goto does not explicitly teach increasing the RPM of the compressor.  However, the skilled artisan would find this feature obvious in view of Goto 
 	For claims 9-10:  Goto does not explicitly teach a predetermined second air flow.  However, as a predetermined second air flow can be the same as the prior predetermined first air flow, the executing of hydrogen purge includes comparing the estimated air supply rate and a predetermined second air flow, i.e. “reference flow” and the hydrogen purge when required is executed when the estimated air supply rate is equal to or greater than the predetermined second air flow. (Goto in 0077)  Furthermore, the examiner asserts that optimization of the predetermined air flow is part of determining workable ranges and is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)). 
 	For claim 11:  Goto does not explicitly teach adjusting the air control valve or RPM of the air compressor to restore the air supply rate required by the fuel cell stack.  However, Goto teaches terminating the air supply control during system startup (Goto in 0078) and the skilled artisan would find obvious commensurate thereto to adjust the air control valve or RPM of the air compressor to terminate the air supply.
 	For claims 12-14:  Goto does not explicitly teach maintaining, by the controller, hydrogen purge on standby until the estimated air supply rate is equal to or greater than a predetermined first air flow when the estimated air supply rate is less than the predetermined first 

Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  
 Applicant submits that the claimed hydrogen purge control is capable of preventing the purged hydrogen from flowing backward to an air electrode.  This argument has been fully considered but is not found persuasive.  As set forth in the present Office action, not only is Goto asserted as capable of preventing hydrogen from flowing back to the air electrode, but Goto also teaches or at least suggests preventing hydrogen from reentering as it is immediately purged and diluted to the outside of the system. 
Second, applicant submits that Goto does not teach a change in the flow (understood as increment supply flow of air) based on an estimated air supply rate.  In other words, the increment supply flow of air in Goto is alleged based on an estimated amount of hydrogen and not an estimated air supply rate.  This argument has been fully considered but is not found persuasive.  Goto is maintained to teach or at least suggest hydrogen purge based on the estimated air supply rate. (Goto in 0079)  In Goto, air is supplied into cathode at a higher rate to purge hydrogen, so that hydrogen is sufficiently diluted once it reaches outside the system. (Id. and 0047)  The air is at a larger rate than a reference flow or estimated air supply rate which .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722